Defendants have appealed from judgments against them in plaintiffs’ favor. The actions are in negligence. The jury found that both defendants were negligent and the evidence sustains that finding On cross-examination of a witness for plaintiffs, one of defendants’ counsel asked the following question and received the following answer: “ Q. Do you know a young man from my office by the name of Hildebrand? A. There was a young fellow came down from the insurance, he said. I don’t know what his name was.” Plaintiffs’ counsel immediately moved to strike the answer out. The court granted the application and directed the jury to disregard the answer. One of the defendants moved to withdraw a juror because of the answer and that motion was denied by the trial judge. There was no abuse of discretion by the trial judge in such ruling. Judgments and orders unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.